ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                    )
                                                 )
Douglas P. Fleming, LLC                          )        ASBCA Nos. 59144, 59145, 59146
                                                 )                   59147,59148,59158
                                                 )                   59159,59182,59183
                                                 )                   59229,59274,59275
                                                 )                   59276,59277,59290
Under Contract Nos. N40085-13-C-4600             )
                    N40086-13-C-4600             )

APPEARANCE FOR THE APPELLANT:                             Fred A. Mendicino, Esq.
                                                           Faughnan Mendicino PLLC
                                                           Dulles, VA

APPEARANCES FOR THE GOVERNMENT:                           Ronald J. Borro, Esq.
                                                           Navy Chief Trial Attorney
                                                          Stephen L. Bacon, Esq.
                                                          Russell A. Shultis, Esq.
                                                           Trial Attorneys

                               ORDER OF DISMISSAL

       On 27 January 2016 the parties filed a joint motion to dismiss without
prejudice. Board Rule 18, Suspensions; Dismissal Without Prejudice provides for
such dismissal. Accordingly, ASBCA Nos. 59144, 59145, 59146, 59147, 59148,
59158,59159,59182,59183,59229,59274,59275,59276,59277and59290
(consolidated under No. 59144) are dismissed without prejudice. Either party may
move to reinstate these appeals within one year of the date of this order. If the appeals
are not reinstated within this one-year period, the dismissal shall be deemed to be with
prejudice.

       Dated: 28 January 2016




                                                     Adminis ative Judge
                                                     Armed S rvices Board
                                                     of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59144, 59145, 59146,
59147,59148,59158,59159,59182,59183,59229,59274,59275,59276,59277,
59290, Appeals of Douglas P. Fleming, LLC, rendered in conformance with the
Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                          2